George, J.
If it be conceded that, under the allegations of the petition, the defendant’s foreman in charge of its packing and shipping department was its vice-principal, it nevertheless appears, from further allegations of the petition, that, as to the negligence on his part which brought about the injury, he was a mere fellow servant of the plaintiff. The petition, therefore, was properly dismissed on general demurrer. While doing a servant’s work engaged solely in executing the ordinary details of labor in connection with another servant, a foreman who' in other respects stands in the place of the master is a fellow servant, and his negligence therein will not render the master liable to the other servant, except where the master is a railroad company. Civil Code (1910), § 3129; Studevant v. Blue Springs Lumber Co., 16 Ga. App. 668 (3) (85 S. E. 977), and eases there cited.

Judgment affirmed.


Wade, G. J., and Luke, J., concur.